Curia, per

Evans, J.
Upon the first and third grounds, it is sufficient to say, that they were facts which the jury have decided to the satisfaction of both the presiding Judge and of this court. In relation to the 2d ground, I think it unnecessary to say more than that since the case of Hudnal vs. Wilder, 4 McC. 305, it has been considered as the settled law, that a voluntary conveyance is good against a subsequent purchaser, with notice. Such conveyances have been set aside in favour of subsequent purchasers and creditors, on the ground of fraud; but it would be absurd to say that a purchaser was defrauded by what he had notice of, at the time he paid his money. The 4th and last ground *510insists that the Act of 1832, on the subject of parol gifts, is a legislative interpretation of the law on that subject, and should govern the case, although the gift was made many years before the passage of the Act. How far the power of the Legislative Department of this government can interfere with vested rights by declaratory laws, is a grave question, but one which will be decided promptly whenever it arises. We think it very clear that that part of the Act which relates to this case, was never intended to do more than to prescribe a rule to govern future cases; and it would be as improper as it is unnecessary to express any opinion on the subject. The motion for a new trial is refused.
Bauskett & Wardlaw, for the motion.
Griffin & Pope, contra.
Gantt, Earle, Richardson and Butler, JJ. concurred.